DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on July 22, 2022 was received. Claims 1 and 10 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 23, 2022.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Hynes et al. (US 6,132,809) in view of Uematsu et al. (US 2013/0134236) on claims 1-2, 5-6, 8-11 and 14 are maintained. The rejections are restated below. 
Regarding claim 1: Hynes et al. discloses a coating system (20) including an end effector (26) having a spray valve (32) and a dispensing valve (34) attached thereto by way of two pneumatic tilt axes (44, 46) which are motor housings and capable of movement in four axes and configured to tilt each valve (32, 34) (col. 2 lines 20-52, figures 3-6). Hynes et al. further discloses that the tilt axes (44, 46) allow the valves (32, 34) to tilt independently relative to one another (col. 2 lines 53-63, figures 4 and 6-7). Hynes et al. fails to explicitly disclose a proximity adjustment mechanism which adjusts the horizontal distance between the two valves. 
However, Uematsu et al. discloses a similar coating system with a mechanism for slidably adjusting the horizontal spacing between spray guns (33) in which the spray guns (33) are fixed to a base plate (31) as well as individual slider blocks (45) which are configured to slide back and forth horizontally along the base plate (31) in order to adjust a distance between adjacent spray guns (33) (pars. 42-45 figures 11-14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a sliding mechanism as taught by Uematsu et al. for the apparatus of Hynes et al. because Uematsu et al. teaches that this allows the pitch between adjacent spray guns or nozzles to be changed easily without requiring additional setup changes or additional cost (pars. 6-7). 
When combining Hynes et al. and Uematsu et al., one of ordinary skill in the art would recognize that the sliding mechanism of Uematsu et al. would need to be placed in a location where both of the valves (32, 34) are movable by way of the sliding mechanism as taught by Uematsu et al., so that the only suitable location would be between the two tilt axes (44, 46) such that the base plate (31) connects to both tilt axes (44, 46) and slider blocks (45) are connected to each tilt axis (44, 46) which ensures that the valves (32, 34) would still be tiltable relative to the sliding mechanism (see Hynes et al. figures 6-7). 
Regarding claim 2: Hynes et al. teaches that the two valves (32, 34) can tilt about the two pneumatic tilt axes (44, 46) (col. 3 lines 15-24, figures 6-7). 
Regarding claim 5: Hynes et al. and Uematsu et al. disclose that the sliding mechanism includes a rail (44a,b) which is a track along which the slider arms slide (Uematsu et al. par. 45, figure 12, 14).
Regarding claim 6: Hynes et al. and Uematsu et al. disclose that the sliding mechanism also includes a drive shaft (25) connected to a motor, as well as a bevel gear (27) which engages the rail (44) by way of the fastening point (43) such that as the gear (27) turns the sliding arms move along the rail (44) (Uematsu et al. pars. 61-62, figures 11-14).
Regarding claim 8: Hynes et al. discloses that the valves (32, 34) are connected to the axes (44, 46) at support plates which can extend below the lowest base plate of the pneumatic slide (60) of the end effector (26) (see figures 6-7). 
Regarding claim 9: Hynes et al. discloses that the movement of the end effector (26) and valves (32, 34) are controlled by a programmable controller (62) (abstract, col. 3 lines 31-45) such that the movement of those elements is computer programmable. 
Regarding claim 10: Hynes et al. discloses a coating system (20) including an end effector (26) provided on a three-axis robot consisting of an X and Y axis ball screw slide (22, 24), the end effector (26) having a spray valve (32) and a dispensing valve (34) attached thereto by way of two pneumatic tilt axes (44, 46) which are motor housings and capable of movement in four axes (col. 2 lines 20-52, figures 3-6). Hynes et al. further discloses that the tilt axes (44, 46) allow the valves (32, 34) to tilt independently relative to one another (col. 2 lines 53-63, figures 4 and 6-7). Hynes et al. fails to explicitly disclose a proximity adjustment mechanism which adjusts the horizontal distance between the two valves. 
However, Uematsu et al. discloses a similar coating system with a mechanism for slidably adjusting the horizontal spacing between spray guns (33) in which the spray guns (33) are fixed to a base plate (31) as well as individual slider blocks (45) which are configured to slide back and forth horizontally along the base plate (31) in order to adjust a distance between adjacent spray guns (33) (pars. 42-45 figures 11-14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a sliding mechanism as taught by Uematsu et al. for the apparatus of Hynes et al. because Uematsu et al. teaches that this allows the pitch between adjacent spray guns or nozzles to be changed easily without requiring additional setup changes or additional cost (pars. 6-7). 
When combining Hynes et al. and Uematsu et al., one of ordinary skill in the art would recognize that the sliding mechanism of Uematsu et al. would need to be placed in a location where both of the valves (32, 34) are movable by way of the sliding mechanism as taught by Uematsu et al., so that the only suitable location would be between the two tilt axes (44, 46) such that the base plate (31) connects to both tilt axes (44, 46) and slider blocks (45) are connected to each tilt axis (44, 46) which ensures that the valves (32, 34) would still be tiltable relative to the sliding mechanism (see Hynes et al. figures 6-7). 
Regarding claim 11: Hynes et al. teaches that the two valves (32, 34) can tilt about the two pneumatic tilt axes (44, 46) (col. 3 lines 15-24, figures 6-7). 
Regarding claim 14: Hynes et al. discloses that the valves (32, 34) are connected to the axes (44, 46) at support plates which can extend below the lowest base plate of the pneumatic slide (60) of the end effector (26) (see figures 6-7). 

The claim rejection under 35 U.S.C. 103 as unpatentable over Hynes et al. in view of Uematsu et al. as applied to claims 1-2, 5-6, 8-11 and 14 above, and further in view of Platsch (US 5,163,370) on claim 7 is maintained. The rejection is restated below. 
Regarding claim 7: Hynes et al. and Uematsu et al. disclose the above combined device which includes a bevel gear (27) with teeth (Uematsu et al. par. 39) but fail to explicitly disclose that the track has teeth which engage with the gear. However, Platsch discloses a similar coating apparatus with a mechanism for changing the spacing between nozzles (42) which uses a spindle (26) having a toothed gear rim (116) on a threaded sleeve (118) which engages with a helical toothed gear (114) within the drive motor (112) housing (col. 6 lines 31-48, figures 8-9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a mechanism with a toothed gear and spindle surface as taught by Platsch for the combined device of Hynes et al. and Uematsu et al. because Platsch teaches that this is a uniform and simple manner in which to adjust nozzle spacing (col. 1 lines 56-63). 

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that neither Hynes et al. nor Uematsu et al. teach that the valves are independently rotatable relative to each other.
In response:
Applicant’s arguments are incorrect, as indicated in the rejections above. Hynes et al. quite clearly and explicitly teaches that the valves (32, 34) are provided on independent tilt axes (44, 46) designed to allow for independent rotation relative to each other. Figures 4 and 6-7 clearly demonstrate this rotation. It is unclear how Applicant has concluded that Hynes et al. can only rotate the valves together, and Applicant has provided no additional arguments against the above-mentioned tilt axes providing said rotation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
10/19/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717